              Case 3:19-cv-03719-WHA Document 1 Filed 06/26/19 Page 1 of 13




1    Dmitry Kheyfits (SBN 321326)
     dkheyfits@kblit.com
2    KHEYFITS BELENKY LLP
     4 Embarcadero Center, Suite 1400
3    San Francisco, CA 94111
     Tel: 415-429-1739
4
     Fax: 415-429-6347
5
     Andrey Belenky (pro hac vice to be filed)
6    abelenky@kblit.com
     Hanna G. Cohen (pro hac vice to be filed)
7    hgcohen@kblit.com
     KHEYFITS BELENKY LLP
8
     1140 Avenue of the Americas, 9th Floor
9    New York, NY 10036
     Tel: 212-203-5399
10   Fax: 212-203-6445
11   Attorneys for Plaintiff
     Computer Circuit Operations LLC
12
13                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
14
15    COMPUTER CIRCUIT OPERATIONS LLC,
16
                                   Plaintiff
17                                                   Case No.: 5:19-cv-3719
             v.
18                                                   COMPLAINT FOR PATENT
      ARASTU SYSTEMS, INC. and ARASTU                INFRINGEMENT
19    SYSTEMS PVT. LTD,
20                                                   DEMAND FOR JURY TRIAL
                                   Defendants
21
22
23
24
25
26
27
28
     Complaint for Patent Infringement           1                     Case No. 5:19-cv-3719
                Case 3:19-cv-03719-WHA Document 1 Filed 06/26/19 Page 2 of 13




1                    Plaintiff Computer Circuit Operations LLC (“CCO”), for its Complaint against

2    Defendants Arastu Systems, Inc. (“Arastu-America”) and Arastu Systems Pvt. Ltd (“Arastu-
3    India”) (collectively, “Arastu” or “Arastu Defendants”), hereby alleges as follows:
4
                                                   PARTIES
5
             1.      Plaintiff CCO is a limited liability company organized and existing under the laws
6
     of the State of New York, having its principal place of business at 1629 Sheepshead Bay Road,
7
     Floor 2, Brooklyn, New York, 11235.
8
9            2.      On information and belief, Defendant Arastu-India is an Indian private limited

10   company with a principal place of business at 301 Safal Prelude, Corporate Road, Prahlad Nagar,

11   Ahemdabad, India.
12           3.      On information and belief, Defendant Arastu-America is a California corporation
13
     with a principal place of business at 2690 S White Rd, Ste 245, San Jose CA 95148
14
                                       JURISDICTION AND VENUE
15
             4.      This is an action under the patent laws of the United States, 35 U.S.C. §§ 1, et
16
     seq., for infringement by Arastu of claims of U.S. Patent Nos. 6,820,234, 7,107,386, 7,278,069,
17
18   and 7,426,603 (“the Patents-in-Suit”).

19           5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
20   1338(a).
21
             6.      This Court has personal jurisdiction over Arastu-India pursuant to Fed. R. Civ. P.
22
     4(k)(2).
23
             7.      Venue is proper as to Arastu-India in this district under 28 U.S.C. § 1391(c)
24
     because, inter alia, it is a foreign corporation.
25
26           8.      Arastu-America is subject to personal jurisdiction of this Court because, inter alia,

27   on information and belief, (i) Arastu-America is headquartered in the State of California, (ii)
28
     Complaint for Patent Infringement                   2                        Case No. 5:19-cv-3719
                Case 3:19-cv-03719-WHA Document 1 Filed 06/26/19 Page 3 of 13




1    Arastu-America maintains office locations in the State of California; (iii) Arastu-America is

2    registered to transact business in the State of California; and (iv) Arastu-America has committed
3    and continues to commit acts of patent infringement in the State of California, including by
4
     making, using, offering to sell, and/or selling accused products and services in California, and/or
5
     importing the Accused Products into California.
6
               9.    Venue is proper as to Arastu-America in this district because, inter alia, on
7
     information and belief, Arastu-America is headquartered in, and maintains a regular and
8
9    established place of business, in this judicial district, and Arastu-America has committed and

10   continues to commit acts of patent infringement in this judicial district, including by making,
11   using, offering to sell, and/or selling accused products and services in this district, and/or
12
     importing accused products and services into this district.
13
                                              BACKGROUND
14
               10.   On November 16, 2004, the United States Patent and Trademark Office duly and
15
     lawfully issued U.S. Patent No. 6,820,234 (“the ’234 Patent”), entitled “Skew Calibration Means
16
17   And A Method Of Skew Calibration.” A copy of the ’234 Patent is attached as Exhibit A hereto.

18             11.   Alexander Roger Deas, Ilya Valerievich Klotchkov, Igor Anatolievich

19   Abrossimov, and Vasily Grigorievich Atyunin invented the technology claimed in the ’234
20   Patent.
21
               12.   On September 12, 2006, the United States Patent and Trademark Office duly and
22
     lawfully issued U.S. Patent No. 7,107,386 (“the ’386 Patent”), entitled “Memory Bus Arbitration
23
     Using Memory Bank Readiness.” A copy of the ’386 Patent is attached as Exhibit B hereto.
24
25             13.   Stephen Clark Purcell and Scott Kimura invented the technology claimed in the

26   ’386 Patent.

27             14.   On October 2, 2007, the United States Patent and Trademark Office duly and
28
     Complaint for Patent Infringement                 3                           Case No. 5:19-cv-3719
                 Case 3:19-cv-03719-WHA Document 1 Filed 06/26/19 Page 4 of 13




1    lawfully issued U.S. Patent No. 7,278,069 (“the ’069 Patent”), entitled “Data transmission

2    apparatus for high-speed transmission of digital data and method for automatic skew
3    calibration.” A copy of the ’069 Patent is attached as Exhibit C hereto.
4
                15.   Igor Anatolievich Abrosimov, Vasily Grigorievich Atyunin, Alexander Roger
5
     Deas, and Ilya Vasilievich Klotchkov invented the technology claimed in the ’069 Patent.
6
                16.   On September 16, 2008, the United States Patent and Trademark Office duly and
7
     lawfully issued U.S. Patent No. 7,426,603 (“the ’603 Patent”), entitled “Memory Bus Arbitration
8
9    Using Memory Bank Readiness.” A copy of the ’603 Patent is attached as Exhibit D hereto.

10              17.   Stephen Clark Purcell and Scott Kimura invented the technology of the ’603
11   Patent.
12
                18.   CCO is the assignee and owner of the right, title, and interest in and to the
13
     Patents-in-Suit, including the right to assert all causes of action arising under said patents and the
14
     right to any remedies for infringement.
15
                                                    NOTICE
16
17              19.   By letter dated April 30, 2019, CCO notified Arastu-America of the existence of

18   the Patents-in-Suit, and of direct and induced infringement by Arastu. CCO’s letter identified

19   exemplary infringing Arastu products and an exemplary infringed claim for each of the Patents-
20   in-Suit.
21
                20.   As of the date of this Complaint, CCO has not received any response from Arastu.
22
                21.   Accordingly, Arastu has received notice of the Patents-in-Suit and of direct and
23
     induced infringement thereof by Arastu.
24
25                        COUNT I: INFRINGEMENT OF THE ’234 PATENT

26              22.   Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

27              23.   On information and belief, the Arastu Defendants have, individually, and jointly,
28
     Complaint for Patent Infringement                  4                           Case No. 5:19-cv-3719
              Case 3:19-cv-03719-WHA Document 1 Filed 06/26/19 Page 5 of 13




1    infringed the ’234 Patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of

2    equivalents, by making, using, offering to sell, selling in the United States, or importing into the
3    United States the Arastu DDR3, LPDDR3, DDR4, and LPDDR4 Memory Controllers (“Accused
4
     Arastu Products”).
5
            24.     For example, on information and belief, Arastu has infringed at least claim 28 of
6
     the ’234 Patent by making, using, offering to sell, selling in the United States, or importing into
7
     the United States a timing uncertainty reduction system for calibration of a high speed
8
9    communication apparatus, including during development, design, testing, and verification of the

10   Accused Arastu Products. See Arastu LPDDR3/4 DRAM Memory Controller Datasheet, Ex. 1
11   at 1 (showing the Initialization and Training Control block connected to LPDDR PHY via the
12
     DFI Training interface; “Supports all LPDDR3/4 commands and trainings”). Accused Arastu
13
     Products initiate Write Leveling and Read Optimization. See Id. See also Ex. 2, LPDDR4,
14
     JESD209-4B, Feb. 2017, pp. 186, 190-194. The PHY comprises at least one driving register for
15
     latching transmitted signals, with a plurality of input and outputs. The PHY further comprises at
16
17   least one receiving register for latching received signals, with a plurality of inputs and outputs.

18   The memory controller comprises a main clock for generating a main clock signal. Ех. 2,
19   LPDDR4, JESD209-4B, Feb. 2017, p. 17. The PHY further comprises a reference clock for
20
     generating a reference signal for calibrating the receiving register, such as during DQ Read
21
     Training. See Ех. 2, LPDDR4, JESD209-4B, Feb. 2017, p. 190. The reference clock is
22
     associated with the main clock. The PHY further comprises a first set of phase shift means
23
     associated with said driving register, such as phase shift circuitry, for the relative alignment of
24
25   the driving signals’ timing, such as the circuitry of the PHY supporting the write leveling feature.

26   Id. at 186 (“4. DRAM may or may not capture first rising edge of DQS_t due to an unstable first
27   rising edge. Hence provide at least consecutive 2 pulses of DQS signal input is required in every
28
     Complaint for Patent Infringement                 5                          Case No. 5:19-cv-3719
              Case 3:19-cv-03719-WHA Document 1 Filed 06/26/19 Page 6 of 13




1    DQS input signal during Write Training Mode. The captured clock level by each DQS edges are

2    overwritten at any time and the DRAM provides asynchronous feedback on all the DQ bits after
3    time tWLO. 5. The feedback provided by the DRAM is referenced by the controller to
4
     increment or decrement the DQS_t and/or DQS_c delay settings. 6. Repeat step 4 through step 5
5
     until the proper DQS_t/DQS_c delay is established.”).
6
            25.     On information and belief, Arastu has induced, and continues to induce,
7
     infringement of the ’234 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly
8
9    inducing, directing, causing, and encouraging others, including, but not limited to, its customers

10   and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the
11   United States, DDR3, LPDDR3, DDR4, and LPDDR4 systems that incorporate the Accused
12
     Arastu Products. Arastu had the knowledge of the ’234 Patent and acted with specific intent to
13
     encourage its customers and end users to make, use, sell, and/or offer to sell in the United States
14
     and/or import into the United States the infringing instrumentalities described above, including
15
     by providing the Accused Arastu Products, corresponding technical documentation, and assisting
16
17   customers with integrating, testing, and verification thereof.

18          26.     On information and belief, Arastu has committed the foregoing infringing
19   activities without a license.
20
            27.     On information and belief, Arastu’s infringing activities commenced at least six
21
     years prior to the filing of this complaint, entitling CCO to past damages.
22
            28.     On information and belief, Arastu knew the ’234 Patent existed, knew of an
23
     exemplary infringed claim of the ’234 Patent, and knew of exemplary infringing Arastu products
24
25   while committing the foregoing infringing acts, thereby willfully, wantonly, and deliberately

26   infringing the ’234 Patent.
27
28
     Complaint for Patent Infringement                 6                           Case No. 5:19-cv-3719
              Case 3:19-cv-03719-WHA Document 1 Filed 06/26/19 Page 7 of 13




1                       COUNT II: INFRINGEMENT OF THE ’386 PATENT

2           29.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

3           30.     On information and belief, the Arastu Defendants have, individually, and jointly,
4    infringed the ’386 Patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of
5
     equivalents, by making, using, offering to sell, selling in the United States or importing into the
6
     United States the Accused Arastu Products.
7
            31.     For example, on information and belief, Arastu has infringed at least claim 1 of
8
9    the ’386 Patent by making, using, offering to sell, selling in the United States or importing into

10   the United States an apparatus adapted to send a plurality of memory transactions over a memory

11   bus to a memory having a plurality of memory banks. See, e.g., Arastu LPDDR3/4 DRAM
12   Memory Controller, p. 1, Ex. 1. DDR3/4 Memory to which the Accused Arastu Products
13
     connect has multiple memory banks. The Accused Arastu Products send the requests over a
14
     memory bus. Ex. 1 at 2 (“Maximizes DAM bus utilization . . .”). The Accused Arastu Products
15
     comprise a queue comprising a plurality of request stations for storing memory transactions, such
16
17   as read requests. See Ex. 1 at 1. Each of the memory transactions is addressed to one of the

18   memory banks. The Accused Arastu Products include an arbiter, such as the Command Buffer,

19   the Bank Management Unit, and/or the DFI Interface. See Ex. 1 at 1. Arastu’s arbiter is
20   simultaneously coupled to each of the request stations and adapted to select any of the memory
21
     transactions. See Ex. 1 at 2 (“Maximizes DRAM bus utilization by implementing Look-Ahead
22
     command processing and Bank Management”). The arbiter is configured to generate a plurality
23
     of bank readiness signals, such as following the submission of an activate command to the DDR4
24
25   memory. Arastu’s arbiter, based on the bank readiness signals, is configured to select one of the

26   memory transactions for transmission over the memory bus. Ex. 1 at 2. (“Maximizes DRAM bus

27   utilization by implementing Look-Ahead command processing and Bank Management”).
28
     Complaint for Patent Infringement                7                           Case No. 5:19-cv-3719
              Case 3:19-cv-03719-WHA Document 1 Filed 06/26/19 Page 8 of 13




1           32.     On information and belief, Arastu has induced, and continues to induce,

2    infringement of the ’386 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly
3    inducing, directing, causing, and encouraging others, including, but not limited to, its customers
4
     and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the
5
     United States, DDR3, LPDDR3, DDR4, and LPDDR4 systems that incorporate the Accused
6
     Arastu Products. Arastu had the knowledge of the ’386 Patent and acted with specific intent to
7
     encourage its customers and end users to make, use, sell, and/or offer to sell in the United States
8
9    and/or import into the United States the infringing instrumentalities described above, including

10   by providing the Accused Arastu Products, corresponding technical documentation, and assisting
11   customers with integrating, testing, and verification thereof.
12
            33.     On information and belief, Arastu has committed the foregoing infringing
13
     activities without a license.
14
            34.     On information and belief, Arastu’s infringing activities commenced at least six
15
     years prior to the filing of this complaint, entitling CCO to past damages.
16
17          35.     Arastu knew the ’386 Patent existed, knew of its claims, and knew of Arastu

18   infringing products while committing the foregoing infringing acts, thereby willfully, wantonly,
19   and deliberately infringing the ’386 Patent.
20
                        COUNT III: INFRINGEMENT OF THE ’069 PATENT
21
            36.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.
22
            37.     On information and belief, the Arastu Defendants have, individually, and jointly,
23
     infringed the ’069 Patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of
24
25   equivalents, by making, using, offering to sell, selling in the United States, or importing into the

26   United States the Accused Arastu Products.

27          38.     For example, on information and belief, Arastu has infringed at least claim 12 of
28
     Complaint for Patent Infringement                 8                           Case No. 5:19-cv-3719
              Case 3:19-cv-03719-WHA Document 1 Filed 06/26/19 Page 9 of 13




1    the ’069 Patent by performing a method for automatic skew calibration of a transmission

2    apparatus, including during development, design, testing, and verification of the Accused Arastu
3    Products. See Arastu LPDDR3/4 DRAM Memory Controller Datasheet, Ex. 1 at 1 (showing the
4
     Initialization and Training Control block connected to LPDDR PHY via the DFI Training
5
     interface; “Supports all LPDDR3/4 commands and trainings”). Accused Arastu Products initiate
6
     Write Leveling and Read Optimization. See Id. See also Ex. 2, Ex. 2, LPDDR4, JESD209-4B,
7
     Feb. 2017, pp. 186, 190-194. Arastu calibrates registers of the receiver, such as the receiving
8
9    PHY registers in relation to a reference clock edge. Arastu calibrates propagation delays of

10   registers of the transmitter, using the calibrated registers of the receiver with the Write Leveling
11   feature. Id. at 186 (“The DRAM samples the clock state with the rising edge of DQS signals,
12
     and asynchronously feeds back to the memory controller.”). The calibration is performed by
13
     measuring time offsets between different signals that form a communication channel, including
14
     the DQS_t-DQS-c and CK_t-CK_c signals. The calibration is performed for a plurality of data
15
     patterns, such as DQS_t – DQS_c patterns with variable delays. Id. at 186 (“The DRAM
16
17   samples the clock state with the rising edge of DQS signals, and asynchronously feeds back to

18   the memory controller. The memory controller references this feedback to adjust the clock-to-
19   data strobe signal relationship for each DQS_t/DQS_c signal pair.”). Arastu applies the
20
     measured time offsets to compensate for the inter-signal skew by performing relative alignment
21
     of the measured offsets to a main clock edge. See Id.
22
            39.     On information and belief, Arastu has induced, and continues to induce,
23
     infringement of the ’069 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly
24
25   inducing, directing, causing, and encouraging others, including, but not limited to, its customers

26   and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the
27   United States, DDR3, LPDDR3, DDR4, and LPDDR4 systems that incorporate the Accused
28
     Complaint for Patent Infringement                 9                          Case No. 5:19-cv-3719
              Case 3:19-cv-03719-WHA Document 1 Filed 06/26/19 Page 10 of 13




1    Arastu Products. Arastu had the knowledge of the ’069 Patent and acted with specific intent to

2    encourage its customers and end users to make, use, sell, and/or offer to sell in the United States
3    and/or import into the United States the infringing instrumentalities described above, including
4
     by providing the Accused Arastu Products, corresponding technical documentation, and assisting
5
     customers with integrating, testing, and verification thereof.
6
            40.     On information and belief, Arastu has committed the foregoing infringing
7
     activities without a license.
8
9           41.     On information and belief, Arastu’s infringing activities commenced at least six

10   years prior to the filing of this complaint, entitling CCO to past damages.
11          42.     On information and belief, Arastu knew the ’069 Patent existed, knew of an
12
     exemplary infringed claim of the ’069 Patent, and knew of exemplary infringing Arastu products
13
     while committing the foregoing infringing acts, thereby willfully, wantonly, and deliberately
14
     infringing the ’069 Patent.
15
                         COUNT IV: INFRINGEMENT OF THE ’603 PATENT
16
17          43.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

18          44.     On information and belief, the Arastu Defendants have, individually, and jointly,

19   infringed the ’603 Patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of
20   equivalents, by making, using, offering to sell, selling in the United States or importing into the
21
     United States the Accused Arastu Products.
22
            45.     For example, on information and belief, Arastu has infringed at least claim 14 of
23
     the ’603 Patent by performing a method of using a multiplexer to manage the transmission of a
24
25   plurality of memory transactions to a memory having a plurality of memory banks, including

26   during development, design, testing, and verification of the Accused Arastu Products. The

27   Accused Arastu Products include a multiplexer, such as the Command Buffer, the Bank
28
     Complaint for Patent Infringement                10                           Case No. 5:19-cv-3719
              Case 3:19-cv-03719-WHA Document 1 Filed 06/26/19 Page 11 of 13




1    Management Unit, and/or the DFI Interface. Ex. 1 at 1. DDR3/4 Memory to which the Accused

2    Arastu Products connect has multiple memory banks. The multiplexer in the Accused Arastu
3    Products comprises a plurality of multiplexer inputs for receiving the plurality of memory
4
     transactions, such as the inputs from AHB/AXI Slave buffers. See Ex. 1 at 1. The multiplexer
5
     also comprises a multiplexer output for sending each of the plurality of memory transactions to
6
     the memory, such as the DFI Status/Command and Data lines. See Ex. 1 at 1. Arastu receives a
7
     plurality of memory transactions at the multiplexer inputs. Each of the memory transactions is
8
9    addressed to a corresponding memory bank. The Accused Arastu Products associate a priority

10   with each received memory transaction. Ex. 1 at 2. (“Programmable Priority/QoS based system
11   bus interface”). The Accused Arastu Products generate a plurality of bank readiness signals
12
     indicating the readiness of each memory bank available to accept a memory transaction, such as
13
     following the submission of activate commands to the DDR4 memory. The bank readiness
14
     signals are based on the plurality of memory transactions at the multiplexer inputs and the
15
     multiplexer output. See Ex. 1 at 2 (“Maximizes DRAM bus utilization by implementing Look-
16
17   Ahead command processing and Bank Management”). Arastu sends each of the plurality of

18   memory transactions to its corresponding memory bank via the DFI Interface Status/Command
19   and Data lines based on the associated priorities and the bank readiness signals. See Ex. 1 at 1.
20
     See also Ex. 1 at 2 (“Programmable Priority/QoS based system bus interface” and “Maximizes
21
     DRAM bus utilization by implementing Look-Ahead command processing and Bank
22
     Management”).
23
            46.     On information and belief, Arastu has induced, and continues to induce,
24
25   infringement of the ’603 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

26   inducing, directing, causing, and encouraging others, including, but not limited to, its customers
27   and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the
28
     Complaint for Patent Infringement                11                          Case No. 5:19-cv-3719
              Case 3:19-cv-03719-WHA Document 1 Filed 06/26/19 Page 12 of 13




1    United States, DDR3, LPDDR3, DDR4, and LPDDR4 systems that incorporate the Accused

2    Arastu Products. Arastu had the knowledge of the ’603 Patent and acted with specific intent to
3    encourage its customers and end users to make, use, sell, and/or offer to sell in the United States
4
     and/or import into the United States the infringing instrumentalities described above, including
5
     by providing the Accused Arastu Products, corresponding technical documentation, and assisting
6
     customers with integrating, testing, and verification thereof.
7
            47.     On information and belief, Arastu has committed the foregoing infringing
8
9    activities without a license.

10          48.     On information and belief, Arastu’s infringing activities commenced at least six
11   years prior to the filing of this complaint, entitling CCO to past damages.
12
            49.     Arastu knew the ’603 Patent existed, knew of its claims, and knew of Arastu’s
13
     infringing products while committing the foregoing infringing acts, thereby willfully, wantonly,
14
     and deliberately infringing the ’603 Patent.
15
                                         PRAYER FOR RELIEF
16
17          WHEREFORE, Plaintiff CCO prays for the judgment in its favor against the Arastu

18   Defendants, and specifically, for the following relief:

19          A.      Entry of judgment in favor of CCO against the Arastu Defendants on all counts;
20          B.      Entry of judgment that the Arastu Defendants have infringed the Patents-in-Suit;
21
            C.      Entry of judgment that the Arastu Defendants’ infringement of the Patents-in-Suit
22
     has been willful;
23
            D.      Award of compensatory damages adequate to compensate CCO for the Arastu
24
25   Defendants’ infringement of the Patent-in-Suit, in no event less than a reasonable royalty trebled

26   as provided by 35 U.S.C. § 284;

27          E.      Declaration and finding that the Arastu Defendants’ conduct in this case is
28
     Complaint for Patent Infringement                12                           Case No. 5:19-cv-3719
              Case 3:19-cv-03719-WHA Document 1 Filed 06/26/19 Page 13 of 13




1    exceptional under 35 U.S.C. § 285;

2            F.      Award of reasonable attorneys’ fees and expenses against the Arastu Defendants
3    pursuant to 35 U.S.C. § 285;
4
             G.      Award of CCO’s costs;
5
             H.      Pre-judgment and post-judgment interest on CCO’s award; and
6
             I.      All such other and further relief as the Court deems just or equitable.
7
                                        DEMAND FOR JURY TRIAL
8
9            Pursuant to Rule 38 of the Fed. R. Civ. P., Plaintiff CCO hereby demands trial by jury in

10   this action of all claims so triable.

11
12    Dated: June 26, 2019                              Respectfully submitted,
13
                                                         /s/ Dmitry Kheyfits
14                                                      Dmitry Kheyfits (SBN 321326)
                                                        dkheyfits@kblit.com
15                                                      KHEYFITS BELENKY LLP
                                                        4 Embarcadero Center, Suite 1400
16                                                      San Francisco, CA 94111
17                                                      Tel: 415-429-1739
                                                        Fax: 415-429-6347
18
                                                        Andrey Belenky
19                                                      (pro hac vice to be filed)
                                                        abelenky@kblit.com
20                                                      Hanna G. Cohen
21                                                      (pro hac vice to be filed)
                                                        hgcohen@kblit.com
22                                                      KHEYFITS BELENKY LLP
                                                        1140 Avenue of the Americas, 9th Floor
23                                                      New York, NY 10036
                                                        Tel: 212-203-5399
24                                                      Fax: 212-203-6445
25
                                                        Attorneys for Plaintiff
26                                                      Computer Circuit Operations LLC

27
28
     Complaint for Patent Infringement                13                          Case No. 5:19-cv-3719
